   Memo Endorsed                                       December 18, 2019

Via ECF
The Honorable Ona T. Wang                                            Application Granted.
United States Magistrate Judge for the
Southern District of New York                                        SO ORDERED.
500 Pearl Street
New York, New York 10007
                                                                     __________________________
       Re:     Shillingford v. Astra Home Care, Inc., et al.         Ona T. Wang          12/18/2019
               Case No.: 16-cv-06785 (KPF) (OTW)                     U.S. Magistrate Judge

Dear Judge Wang:

        As the Court knows, Borrelli & Associates, P.L.L.C (“the Firm”) represents opt-in Plaintiff
Erica Jacob Spencer in the above-referenced matter filed under, inter alia, the Fair Labor Standards
Act. As the Court further knows, at the conference held on November 21, 2019, the Court stayed
the Firm’s motion to withdraw as Spencer’s counsel, and ordered Defendants to file a Cheeks
motion and the Firm to file a fee application by December 20, 2019. We now write, on behalf of
all parties, to respectfully request an extension to file those documents until January 3, 2020,
because the parties are still working to finalize the settlement agreement and need additional time
to do so and for the parties to then execute and notarize it. This is the first request for an extension
of time to file the settlement documents as it pertains to the resolution of claims between Ms.
Spencer and Defendants.
      We thank the Court for its time and attention to this matter.

                                                    Respectfully submitted,

                                                    /S/Kenneth F. St. John, Esq.
                                                    Kenneth F. St. John, Esq.
                                                        For the Firm

C: All Counsel of Record via ECF




                                               2
